                  Case 1:20-cv-01457-SAB Document 5 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY BISPO,                                      Case No. 1:20-cv-01457-SAB

12                    Plaintiff,                          ORDER DIRECTING CLERK’S OFFICE
                                                          TO ISSUE SERVICE DOCUMENTS AND
13           v.                                           NEW CASE DOCUMENTS AND
14   COMMISSIONER OF SOCIAL SECURITY,                     REQUIRING SERVICE OF THE
                                                          COMPLAINT
15                    Defendant.

16

17          On October 14, 2020, Anthony Bispo (“Plaintiff”) filed the complaint in this action

18 seeking judicial review of the final decision of Defendant Commissioner of Social Security

19 (“Defendant”) denying his application for benefits under the Social Security Act. (ECF No. 1.)
20 On this same date, the Office of the Clerk issued a notice that pursuant to General Order 615, this

21 matter is stayed pending further order of the Court.

22          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

23 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

24 Appellate Hearings Operations and may resume preparation of a certified copy of the

25 administrative record. Pursuant to the general order, all cases are stayed upon filing unless

26 otherwise ordered by the court. The Court finds that it is appropriate to direct service of the
27 complaint in this action and the stay will go into effect upon service of the complaint.

28          Accordingly, the Office of the Clerk is directed to issue a summons and new case


                                                     1
              Case 1:20-cv-01457-SAB Document 5 Filed 10/15/20 Page 2 of 2


 1 documents in this action. Plaintiff shall serve the summons and complaint and is directed to

 2 paragraph 1 of the scheduling order to be issued in this action, which directs that the summons

 3 and complaint shall be served within 20 days of the filing of the complaint. Plaintiff shall

 4 promptly file proof of service with the Court upon completion of service.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     October 14, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
